TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00724-CV


                                         J. J. T., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
     NO. C160093CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING


                                              ORDER


PER CURIAM

               Appellant J. J. T. filed her notice of appeal on November 2, 2018. The appellate

record was complete November 12, 2018, making appellant’s brief due December 3, 2018. To

date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines.   Therefore, we order Charla H. Edwards to file appellant’s brief no later than

December 27, 2018. If the brief is not filed by that date, counsel may be required to show cause

why she should not be held in contempt of court.

               It is ordered on December 12, 2018.



Before Chief Justice Rose, Justices Field and Toth